          Case 2:21-cv-00007-TLN-KJN Document 17 Filed 02/18/21 Page 1 of 3


 1   David T. McDowell, TX Bar No. 00791222
     (Admitted Pro Hac Vice)
 2   Blaire Bruns Johnson Texas Bar No. 24064968*
     (Pro Hac Application To Be Filed)
 3   McDOWELL HETHERINGTON LLP
     1001 Fannin Street, Suite 2700
 4   Houston, TX 77002
     Telephone: 713.337.5580
 5   Facsimile: 713.337.8850
     Email: david.mcdowell@mhllp.com
 6         blaire.johnson@mhllp.com
 7   Charan M. Higbee No. 148293
     McDOWELL HETHERINGTON LLP
 8   1 Kaiser Plaza, Suite 340
     Oakland, CA 94612
 9   Telephone: 510.628.2145
     Facsimile: 510.628.2146
10   Email:       charan.higbee@mhllp.com
11   Attorneys for Defendants THE VARIABLE ANNUITY
     LIFE INSURANCE COMPANY, VALIC FINANCIAL
12   ADVISORS, INC, and VALIC RETIREMENT SERVICES
     COMPANY
13
14                            UNITED STATES DISTRICT COURT
15                           EASTERN DISTRICT OF CALIFORNIA
16
   D.L. MARKHAM, DDS, MSD, INC. 401(K)           Case No. 2:21-cv-00007-TLN-KJN
17 PLAN;
   1101 Maidu Drive,                             SECOND STIPULATION TO EXTEND
18 Auburn, California, 95603,                    TIME FOR DEFENDANTS TO RESPOND
                                                 TO PLAINTIFFS’ COMPLAINT AND
19 D.L. MARKHAM, DDS, MSD, INC., as plan         ORDER THEREON
   administrator;
20 1101 Maidu Drive,                             [L.R. 144(a)]
   Auburn, California, 95603, on behalf of
21 themselves and others similarly situated,     Complaint Filed: January 4. 2021
                                                 Trial Date: None set
22        Plaintiffs,
23               v.
24 THE VARIABLE ANNUITY LIFE
   INSURANCE COMPANY (VALIC); VALIC
25 FINANCIAL ADVISORS, INC,; VALIC
   RETIREMENT SERVICES COMPANY;
26 2929 Allen Parkway, Houston, Texas, 77019,
27        Defendants.
28
         Case No. 2:21-cv-00007-TLN-KJN        1
           SECOND STIPULATION TO EXTEND TIME FOR DEFENDANTS TO RESPOND TO PLAINTIFFS’
                                           COMPLAINT
              Case 2:21-cv-00007-TLN-KJN Document 17 Filed 02/18/21 Page 2 of 3


 1            IT IS HEREBY STIPULATED, by and between Plaintiffs D.L. MARKHAM, DDS,
 2   MSD, INC. 401(K) PLAN; 1101 Maidu Drive, Auburn, California, 95603, D.L. MARKHAM,
 3   DDS, MSD, INC., as plan administrator; 1101 Maidu Drive, Auburn, California, 95603, on
 4   behalf of themselves and others similarly situated (“Plaintiffs”) and Defendants THE
 5   VARIABLE ANNUITY LIFE INSURANCE COMPANY (VALIC); VALIC FINANCIAL
 6   ADVISORS, INC.; VALIC RETIREMENT SERVICES COMPANY; 2929 Allen Parkway,
 7   Houston, Texas, 77019, (collectively “VALIC Defendants”), by and through their respective
 8   counsel, as follows:
 9               The VALIC Defendants were served with Plaintiffs’ Complaint [Doc. 1 filed in this
10   action] (“the Complaint”) on January 5, 2021 and their response to the Complaint was due on
11   January 26, 2021;
12               Plaintiffs and the VALIC Defendants agreed and stipulated to an extension, to and
13   including February 22, 2021, for the VALIC Defendants to answer or otherwise respond to the
14   Complaint [Doc. 8];
15               Lead trial counsel for the VALIC Defendants, David T. McDowell, lives and works in
16   Houston, Texas, as do the attorneys and employees for the VALIC Defendants who are assisting
17   with the preparation of the VALIC Defendants’ responses to the Complaint;
18               Mr. McDowell and the relevant attorneys and employees of the VALIC Defendants
19   have been unable to go to their offices in Houston this week (February 16 through 17) due to
20   severe weather conditions in Houston, and they have been unable to adequately work from home
21   due to ongoing service disruptions including the loss of power, heat and water;
22               For these reasons, the parties agree that the VALIC Defendants shall have a second
23   extension to and including March 1, 2021 to answer or otherwise respond to the Complaint; and
24                This extension will not alter the date of any event or deadline already fixed by Court
25   order.
26
27
28
          Case No. 2:21-cv-00007-TLN-KJN        2
            SECOND STIPULATION TO EXTEND TIME FOR DEFENDANTS TO RESPOND TO PLAINTIFFS’
                                            COMPLAINT
          Case 2:21-cv-00007-TLN-KJN Document 17 Filed 02/18/21 Page 3 of 3


 1   Dated: February 17, 2021                   McDOWELL HETHERINGTON LLP
 2
 3
                                                By: /S/ Charan M. Higbee
 4                                                  David T. McDowell
 5                                                  Charan M. Higbee

 6
                                                Attorneys for Defendants THE VARIABLE
 7                                              ANNUITY LIFE INSURANCE COMPANY,
                                                VALIC FINANCIAL ADVISORS, INC, and
 8                                              VALIC RETIREMENT SERVICES COMPANY
 9
     Dated: February 17, 2021                   BAKER CURTIS & SCHWARTZ, P.C.
10
11
12                                              By: /S/ Michael Curtis
                                                       Chris Baker
13                                                     Michael Curtis
14                                                     David F. Crutcher
                                                       Law Office of David F. Crutcher
15
                                                Attorneys for Plaintiffs
16
17                                              ORDER
18
           Pursuant to the above stipulation of the parties and good cause having been shown, IT IS
19
     SO ORDERED
20
     Dated: February 17, 2021
21
22                                                          Troy L. Nunley
                                                            United States District Judge
23
24
25
26
27
28
         Case No. 2:21-cv-00007-TLN-KJN        3
           SECOND STIPULATION TO EXTEND TIME FOR DEFENDANTS TO RESPOND TO PLAINTIFFS’
                                           COMPLAINT
